CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-029, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a), YANA SHTINDLER of NEWARK, who was admitted to the bar of this State in 2001, and who has been administratively ineligible to practice in New Jersey since September 30, 2013, should be suspended from the practice of law for a period of one year based on discipline imposed in New York for unethical conduct that in New Jersey violates RPC 1.15(a) (failure to safeguard funds), RPC 1.15(d) (recordkeeping violations) RPC 5.3(a) (failing to properly supervise a non-lawyer assistant), RPC 8.1(a) (knowingly making false statements of material fact in connection with a disciplinary matter), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rule l:21-6(c)(l)(A) (only admitted attorneys are authorized trust account signatories);
*458And good cause appearing;
It is ORDERED that YANA SHTINDLER is suspended from the practice of law for a period of one year, effective September 30, 2013, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.